Exhibit 10.46

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and

Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION



 



RIGHT TO SUBLICENSE AGREEMENT

 

This Right to Sublicense Agreement (“Agreement”) is made and entered into as of
October 27, 2017 by and between Baxalta Incorporated, Baxalta US Inc., and
Baxalta GmbH (collectively, with their Affiliates, “Baxalta”) and Xenetic
Biosciences, Inc. (with its Affiliates, “Xenetic”) (with Baxalta and Xenetic
being the “Parties” and each individually, a “Party”).

 

WITNESSETH

 

WHEREAS, the Parties acknowledge the existence of an Exclusive Research,
Development, and License Agreement (“Original Agreement”) entered into between
Baxter Healthcare SA and Baxter Healthcare Corporation and Lipoxen Technologies
Limited on August 15, 2005 and subsequently amended as follows: Amendment No. 1
of August 15, 2005; Letter Amendment of December 13, 2005 (“Amendment No. 2”);
Amendment No. 3 of May 2009; Amendment No. 4 of August 10, 2010; Amendment No. 5
of September 15, 2010; and Amendment No. 6 of January 29, 2014 (collectively,
the “Amendments,” the Original Agreement as amended by the Amendments is
referred to as the “Exclusive Agreement”);

 

WHEREAS, effective July 1, 2015, Baxter International Inc. separated into two
publicly-traded companies, one of which became Baxalta Incorporated;

 

WHEREAS, Baxalta Incorporated, Baxalta US Inc., and Baxalta GmbH retained Baxter
International Inc.’s hemophilia treatment projects and products, including the
Exclusive Agreement;

 

WHEREAS, U.K.-based Lipoxen PLC changed its name to Xenetic Biosciences PLC in
2011, and in 2014 Xenetic Biosciences PLC became U.S.-based Xenetic Biosciences,
Inc.;

 

WHEREAS, Xenetic has certain rights in Patents listed in Exhibit A (“Xenetic
Patents”) that may cover the composition, manufacture, sale, or import of
Licensed Products, or are necessary to develop, make, have made, use, sell, have
sold, and import Licensed Products;

 

WHEREAS, notwithstanding any limitations or conditions set forth in the
Exclusive Agreement, Baxalta wishes to sublicense the Xenetic Patents [***]; and

 

WHEREAS, notwithstanding any limitations or conditions set forth in the
Exclusive Agreement, and subject to the limitations and conditions of this
Agreement, Xenetic wishes to grant Baxalta the right to sublicense the Xenetic
Patents [***].

 

NOW, THEREFORE, in consideration of the above promises and mutual covenants
hereinafter contained, the Parties agree as follows:

 

SECTION I — DEFINITIONS

 

“Affiliate” means, with respect to a Party, any Person that directly or
indirectly, through one or more intermediates, Controls, is Controlled by, or is
under common Control with such Party. For purposes of this Agreement, “Control”
means (a) direct or indirect legal or beneficial ownership of fifty percent
(50%) or more of (i) the voting equity of such entity or (ii), in the case of a
non-corporate entity, equivalent interests, or (b) the power to otherwise direct
the business activities of a Person.

 

 

 



 1 

 

 



[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and

Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION



 

“Business Day” means any day other than a Saturday, a Sunday, or a day on which
commercial banks located in New York, New York are authorized or required by
applicable law to remain closed.

 

“Calendar Day” means all days in a month, including weekends and holidays.

 

“Effective Date” is the date on which all Parties have signed this Agreement.

 

“EU” means the European Union, including the United Kingdom.

 

“Factor VIII” means a recombinantly produced Factor VIII molecule, including the
full-length human Factor VIII protein and any equivalents thereof, including any
variants containing any derivatives, mutations, deletions, insertions, or
substitutions.

 

“Licensed Patents” means (a) the Xenetic Patents; (b) any and all Patents
existing or subsequently issuing from applications (i) from which any of the
Xenetic Patents claim direct or indirect priority, (ii) which claim direct or
indirect priority from any of the Xenetic Patents, or (iii) which share common
priority with any of the Xenetic Patents; (c) any and all Patents existing or
subsequently issuing from continuations, divisionals, continuations-in-part,
reexaminations, substitutes, requests for continued examination, reissues,
extensions, supplementary protection certificates, and renewals of any Patents
or applications described in subsection (a) or (b) above; (d) any foreign
counterparts, foreign related applications, or foreign related Patents of any of
the foregoing; and (e) no others. Licensed Patents does not include any Patents
owned or controlled by Baxalta or Xenetic not expressly set forth in this
definition.

 

“Licensed Product” means [***].

 

“Manufacture” means to develop, make, have made, manufacture, or have
manufactured a biologic or pharmaceutical product, including any ingredient
thereof, and “Manufactured” shall have a corresponding meaning.

 

“Market” means to offer, have offered, sell, have sold, offer to sell, or have
offered for sale a biologic or pharmaceutical product or to use,
commercially-launch or distribute, have commercially-launched or distributed
such product for such purposes, and “Marketing” shall have a corresponding
meaning.

 

“Net Sales” shall have the same meaning as set forth in the [***] Agreement. The
definition of Net Sales upon entering into the [***] Agreement is as set forth
in Exhibit B.

 

“[***] Agreement” means the agreement, or series of agreements, relating to
Licensed Products to be entered into by and between Baxalta and [***], which
includes a sublicense to the Licensed Patents, and includes obligations for
[***] to (a) make an up-front payment to Baxalta within five (5) Business Days
of the parties thereto executing such agreement (the “Up Front Payment”), (b)
make quarterly royalty payments to Baxalta which are a function of Net Sales
(“[***] Royalties”), and (c) make a quarterly report in connection with such
royalty payments (“[***] Report”).

 

“Patent(s)” means (a) all classes or types of patents throughout the world,
including utility patents, utility models, design patents, invention
certificates, reexamination certificates, reissues and renewals as well as
foreign equivalents thereof; and (b) all applications (including provisional and
non-provisional applications), continuations, divisionals,
continuations-in-part, reissues, extensions, supplementary protection
certificates, renewals, re-examinations, as well as foreign equivalents thereof.
The term “Patents” does not include any copyrights, trademarks, mask work
rights, or trade secret rights.

 

 

 



 2 

 

 



[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and

Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION



 

“Person” means any individual, trust, corporation, partnership, joint venture,
limited liability company, association, unincorporated organization, or other
legal entity.

 

“Third Party” means any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.

 

“U.S.” or “US” means the United States of America and its territories.

 

“U.S. Launch Date” means [***].

 

“Value Added Tax” or “VAT” means (a) in relation to any jurisdiction within the
EU, the tax imposed by the EC Council Directive on the common system of value
added tax (2006/112/EC) and any successor or equivalent legislation and any
national legislation implementing that directive together with legislation
supplemental thereto and the equivalent tax (if any) in that jurisdiction; and
(b) in any other jurisdiction, any other value added, goods and services,
consumption or similar tax chargeable on the supply or deemed supply of goods or
services under applicable legislation or regulation; but, in each event,
excluding any U.S. sales tax.

 

“Xenetic Patents” means the Patents as set forth in Exhibit A.

 

SECTION II — LICENSE

 

2.1            Right to Sublicense. Notwithstanding any limitations or
conditions set forth in the Exclusive Agreement, Xenetic hereby grants to
Baxalta and its Affiliates the right to grant a nonexclusive sublicense under
the Licensed Patents to [***]:

 

(a)Manufacture the Licensed Product anywhere in the world on or after the
Effective Date;

 

(b)Market the Licensed Product anywhere in the world other than the U.S. on or
after the Effective Date; and

 

(c)Market the Licensed Product in the U.S. on or after the U.S. Launch Date.

 

(individually and collectively, the “Sublicense”).

 

2.2       Survival of Sublicense. For the avoidance of doubt, any Sublicense of
the Licensed Patents granted to [***] shall survive termination of the Exclusive
Agreement or this Agreement for any reason.

 

 

 



 3 

 

 



[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and

Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION



 

SECTION III CONSIDERATION

 

3.1            Payment. Provided that Baxalta receives the Up Front Payment,
Baxalta US Inc. shall pay Xenetic within fifteen (15) Business Days after
receiving the Up Front Payment a lump-sum, non-refundable payment of Seven
Million Five Hundred Thousand U.S. Dollars ($7,500,000)(“Milestone Payment”).

 

3.2            Royalties. Provided that Baxalta receives the [***] Royalties
Baxalta US Inc. shall pay Xenetic a [***] percent ([***]%) royalty in U.S.
Dollars based on the [***] Royalties within fifteen (15) Business Days after
receiving the [***] Royalties throughout the Term.

 

3.3            No Other Consideration. No other payments shall be due or payable
to Xenetic under this Agreement or the Exclusive Agreement in connection with
the Sublicense.

 

3.4            Contingency. For the avoidance of doubt, Baxalta shall not have
any obligation (a) to make the payment contemplated in Section 3.1 if Baxalta
does not receive the Up Front Payment, nor (b) to make any royalty payment(s)
contemplated in Section 3.2 if Baxalta does not receive payment of the
corresponding [***] Royalty. Baxalta agrees to use reasonable efforts to
promptly collect any amounts owed to it under the [***] Agreement and will keep
Xenetic informed in reasonable detail.

 

3.5            Method of Payment. All payments from Baxalta US Inc. to Xenetic
under this Section III shall be made by wire transfer in U.S. Dollars of
immediately-available funds to a bank account designated by Xenetic in writing.

 

3.6            Reporting Obligations. Baxalta shall prepare and provide to
Xenetic written reports, which shall be subject to the confidentiality
obligations in Section V (the “Royalty Report”). Such Royalty Report shall be
provided within ten (10) Business Days after Baxalta receives the [***] Reports.
Each Royalty Report shall report Net Sales, as reported in the [***] Report, and
the Royalties owed to Xenetic. If Baxalta needs additional time to reconcile
[***] written report(s) to ensure accurate reporting, Baxalta shall immediately
notify Xenetic of the need for additional time and the parties will mutually
agree on a reasonable extension for providing the written reports.

 

3.7            Currency and currency conversion. Currency and currency
conversion calculations shall be the same as applied to Baxalta under the [***]
Agreement.

 

3.8            Records. Baxalta will maintain the [***] Reports for at least
three (3) years after submission of the applicable Royalty Report.

 

3.9            Audit Rights. Upon reasonable prior written notice to Baxalta,
Baxalta will provide access to the [***] Reports to a third party accounting
firm selected by Xenetic and reasonably acceptable to Baxalta. Baxalta will
require any such accounting firm to enter into a confidentiality agreement and
will not permit the disclosure of the [***] Reports to any third party including
Xenetic. The review will occur: (a) during normal business hours; (b) in a
manner reasonably designed to facilitate Xenetic’s review or audit without
unreasonable disruption to Baxalta’s business; and (c) no more than once each
calendar year during the Term and for a period of three (3) years thereafter.
Baxalta will promptly pay to Xenetic the amount of any uncontested underpayment
determined by the review or audit, and accrued interest. If the review or audit
determines that Baxalta has underpaid any payment by five percent (5%) or more,
then Baxalta will also promptly pay the costs and expenses of Xenetic and its
accountants in connection with the review or audit.

 

3.10         Interest. All amounts that are not paid by Baxalta when due will
accrue interest from the date due until paid at a rate equal to one and one half
percent (1.5%) per year (or the maximum allowed by law, if less).

 

3.11         Value Added Tax. All payments or amounts due under this Agreement,
whether monetary or non-monetary, are exclusive of VAT/Sales Tax and their
equivalents.

 

3.12         Withholding Tax. The withholding of taxes shall be governed by
Section 9.5 of the Exclusive Agreement.

 

 

 



 4 

 

 



[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and

Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION



 

SECTION IV — WAIVER

 

To the extent the Exclusive Agreement contains or imposes any restrictions,
limitations or conditions on either (i) Baxalta’s ability to grant a sublicense
under the Licensed Patents, or (ii) the terms and conditions of any sublicense
of the Licensed Patents, Xenetic hereby waives all such restrictions,
limitations, and conditions in connection with the Sublicense.

 

SECTION V — CONFIDENTIALITY

 

The Parties agree that (1) this Agreement and (2) any information that is shared
regarding the [***] Agreement or [***] performance thereof is confidential and
no Party will disclose any of its contents, including in any press release,
unless (a) required by applicable laws, in which case the Party compelled to
disclose will provide prior notice to the other Party in order to afford such
other Party the opportunity to prevent or seek confidential treatment of such
disclosure, or (b) required by stock exchange rules. Notwithstanding the
foregoing, either Party may disclose this Agreement to its attorneys, advisors,
consultants, agents, and representatives who are subject to obligations of
confidentiality consistent with this Agreement.

 

SECTION VI — GOVERNING LAW

 

This Agreement shall be construed, and the relationship between the Parties
determined, under the laws of Delaware, notwithstanding any choice-of-law
principle that might dictate a different governing law. Baxalta and Xenetic
agree (a) that all disputes and litigation regarding this Agreement, its
construction and matters connected with its performance be subject to the
exclusive jurisdiction of the state and federal courts located in Wilmington,
Delaware (the “Court”); and (b) to submit any disputes, matters of
interpretation, controversies, or enforcement actions arising with respect to
the subject matter of this Agreement exclusively to the Court. The Parties
hereby waive any challenge to the jurisdiction or venue of the Court over these
matters.

 

SECTION VII — TERM

 

7.1            Term. The term of this Agreement shall commence upon the
Effective Date and shall continue on a country by country basis, until the
expiration of the last-to-expire Licensed Patents or upon certification from
Baxalta that it is not receiving compensation for sales of Licensed Products in
a country whichever is later (“Term”) regardless of the termination or
expiration of the Exclusive Agreement.

 

7.2            Termination for Failure to Receive Up Front Payment. In the event
that Baxalta does not receive the Up Front Payment under the [***] Agreement
within such fifteen (15) Business Day period, Baxalta shall promptly advise
Xenetic and the parties will meet and confer within ten (10) Business Days to
discuss and agree on a reasonable cure plan. In the event that the [***]
Agreement is terminated as a result of failure to make the Up Front Payment,
this Agreement and any Sublicenses granted pursuant to this Agreement, shall be
terminated.

 

 

 



 5 

 

 

 



[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and

Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION



 

SECTION VIII — OTHER TERMS

 

8.1            Construction/Interpretation. The headings and captions used in
this Agreement are solely for the convenience of reference and shall not affect
its interpretation. The term “including” means “including, without limitation,”
and “herein,” “hereof,” and “hereunder” refer to this Agreement. The word “will”
shall be construed to have the same meaning and effect as the word “shall.” The
Parties agree and acknowledge that this Agreement is the product of both Parties
and shall not be construed against either Party.

 

8.2            Objections. If any administrative, governmental, or judicial body
finds that this Agreement is invalid, unenforceable, or illegal under the
antitrust, competition or trade regulation laws of the United States, the
Parties agree to confer promptly and in good faith in order to modify this
Agreement to overcome such finding; provided that nothing contained therein
shall be deemed to require a Party to agree to any modification that materially
affects the economic value of the transactions contemplated hereby.

 

8.3            No Agency. Nothing in this Agreement is intended or shall be
deemed to constitute a partnership, agency, employer-employee, or joint venture
relationship between the Parties. No Party shall incur any debts or make any
commitments for any other. There is no fiduciary duty or special relationship of
any kind between the Parties to this Agreement. Each Party expressly disclaims
any reliance on any act, word, or deed of any other Party in entering into this
Agreement.

 

8.4            No Further License; No Third-Party Rights. Nothing contained in
this Agreement shall be construed as conferring any right to a license or to
otherwise use any patent, trademark, service name, service mark, trade dress,
trade secret, or other intellectual property belonging to any Party, except as
expressly provided in this Agreement. Nothing in this Agreement is intended to
confer upon any Person, other than the Parties, any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

8.5            Sophisticated Parties Represented by Counsel. The Parties each
acknowledge, accept, warrant and represent that (a) they are sophisticated
parties represented at all relevant times during the negotiation and execution
of this Agreement by counsel of their choice, and that they have executed this
Agreement with the consent and on the advice of such independent legal counsel;
and (b) they and their counsel have determined through independent investigation
and robust, arm’s-length negotiation that the terms of this Agreement shall
exclusively embody and govern the subject matter of this Agreement.

 

8.6            Severability. If any provision of this Agreement is held to be
illegal or unenforceable, such provision shall be limited or eliminated to the
minimum extent necessary so that the remainder of this Agreement will continue
in full force and effect and be enforceable. The Parties agree to negotiate in
good faith an enforceable substitute provision for any invalid or unenforceable
provision that most nearly achieves the intent of such provision.

 

8.7            Entire Agreement. The Parties acknowledge, accept, warrant and
represent that (a) this is an enforceable agreement; (b) this Agreement embodies
the entire and only understanding of each Party with respect to the Sublicense,
and merges, supersedes and cancels all previous representations, warranties,
assurances, communications, conditions, definitions, understandings or any other
statement, express, implied, or arising by operation of law, whether oral or
written, whether by omission or commission between and among them with respect
to the foregoing subject matter of this Agreement; (c) no oral explanation or
oral information by either Party hereto shall alter the meaning or
interpretation of this Agreement; (d) the terms and conditions of this Agreement
may be altered, modified, changed or amended only by a written agreement
executed by duly-authorized representatives of the parties and specifically
referencing this Section 8.8; and (f) none of them (nor their respective
counsel) shall be deemed to be the draftsman of this Agreement in any action
which may hereafter arise with respect to this Agreement.

 

 

 



 6 

 

 



[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and

Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION



 

8.8            Representations and Warranties. Each Party represents and
warrants that it has the full right and authority to enter into this Agreement
on behalf of itself and all of its Affiliates and to comply with all of the
terms and conditions and fulfill all of its obligations set forth in this
Agreement. Each Party shall cause all of its successors, assigns, transferees,
Affiliates and successors, assigns and transferees of its Affiliates, to comply
with all of the terms and conditions of this Agreement and to fulfill all of its
obligations set forth in this Agreement, including the granting of all rights,
licenses, covenants and releases set forth in this Agreement, and each Party
shall be directly liable to the other Party for any breach of this Agreement by
any of its successors, assigns, transferees or Affiliates or any successors,
assigns or transferees of its Affiliates, including any failure by any such
Person to grant any right, license, covenant or release set forth in this
Agreement. Except for the changes necessary to effectuate this Agreement, the
Parties acknowledge and agree that the Exclusive Agreement remains in force on
its terms.

 

8.9            Modification: Waiver. No modification or amendment to this
Agreement, nor any waiver of any rights, will be effective unless assented to in
writing by the Party to be charged, and the waiver of any breach or default will
not constitute a waiver of any other right hereunder or any subsequent breach or
default.

 

8.10         Counterparts. This Agreement may be executed in counterparts or
duplicate originals, all of which shall be regarded as one and the same
instrument, and which shall be the official and governing version in the
interpretation of this Agreement. This Agreement may be executed by facsimile
signatures or other electronic means and such signatures shall be deemed to bind
each Party as if they were original signatures.

 

8.11         Notices. All notices and other communications required by this
Agreement shall be in writing in the English language and shall be deemed given
if delivered personally or by facsimile transmission (receipt verified), mailed
by registered or certified mail (return receipt requested), postage prepaid, or
sent by express courier service, to the Parties at the following addresses (or
at such other addresses that a Party specifies by like notice; provided,
however, that notices of a change of address shall be effective only upon
written receipt thereof):

 

If to Baxalta, addressed to:

 

Shire Pharmaceuticals

300 Shire Way

Lexington, MA 02421

Attn: General Counsel

 

If to Xenetic, addressed to:

 

Xenetic Biosciences, Inc.

99 Hayden Ave

Suite 230

Lexington, MA 02421

Attn: Chief Executive Officer

 

[Signature Page Follows]

 

 

 



 7 

 

 



[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and

Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION



 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
below by their respective duly authorized officers.

 

 



On behalf of Xenetic Biosciences, Inc.       By: /s/ Jeffrey F. Eisenberg    
Name: Jeffrey F. Eisenberg     Title: Chief Executive Officer     Date: October
27, 2017       On behalf of Baxalta Incorporated       By: /s/ Patrick S.
Eagleman     Name: Patrick S. Eagleman     Title: Sr. Patent Counsel     Date:
October 27, 2017       On behalf of Baxalta US Inc.       By: /s/ Patrick S.
Eagleman     Name: Patrick S. Eagleman     Title: Sr. Patent Counsel     Date:
October 27, 2017       On behalf of Baxalta GmbH       By: /s/ Patrick S.
Eagleman     Name: Patrick S. Eagleman     Title: Sr. Patent Counsel     Date:
October 27, 2017

 

 

 



 8 

 

 

 



[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and

Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION



 









Exhibit A

 

Xenetic Patents

 

[***]

 

 

 

 

 

 

 

 

 



 9 

 

 

 



[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and

Exchange Commission pursuant to a request for confidential treatment.

 

EXECUTION VERSION



 

Exhibit B

 

“Net Sales” shall be calculated in the same manner as [***] calculates Net Sales
reported to its shareholders and means all gross revenues, recognized in
accordance with the International Financial Reporting Standards from the sale of
Licensed Product to Third Parties in the Territory, less the following
deductions relating to such sales, to the extent actually incurred, allowed, or
paid:

 

(i)cash discounts;

 

(ii)reasonable estimates for chargebacks, rebates, administrative fee
arrangement and similar price concessions offered to wholesalers and other
distributors, buying groups, health care insurance carriers, pharmacy benefit
management companies, health maintenance organizations, other institutions or
health care organizations, or other customers directly related to the sale of
Licensed Product;

 

(iii)reasonable estimates for rebates or other price reductions provided, based
on sales of Licensed Product to any governmental or regulatory authority in
respect of state or federal Medicare, Medicaid or similar programs; and

 

(iv)two percent (2.0%) of gross revenues of Licensed Product to cover operating
expenses such as warehousing, shipping, distribution, bad debt, record keeping,
report preparation, insurance, freight, packing, and transportation.

 

 

 

 

 

 

 

 

 



 10 

 

